Citation Nr: 1760125	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for digital nerve injury of the left little finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from February 1978 to September 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) sitting at the RO.  In a February 3, 2016 letter, the Board informed the Veteran that the VLJ who conducted his hearing was currently unavailable and offered the Veteran the opportunity to testify at another hearing.  In 2016 correspondence, the Veteran indicated that he did not wish to appear at another Board hearing, and asked that the Board consider his case based on the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his service-connected digital nerve injury of the left little finger warrants a higher disability rating.

This case was most recently remanded in March 2017, to obtain an opinion as to the severity of the Veteran's service-connected digital nerve injury of the left little finger which is rated at a 10 percent disability rating under Diagnostic Code 8516, which pertains to mild incomplete paralysis of the ulnar nerve.  

Specifically, the examiner was asked to determine whether there was any nerve impairment stemming from the Veteran's digital nerve injury of the left little finger and, if so to identify the nerves affected or seemingly affected.  Then, the examiner was to opine as to whether the Veteran had incomplete paralysis or complete paralysis of the ulnar nerve, and whether any incomplete paralysis was mild, moderate, or severe.  

In providing the opinion, the examiner completed a Disability Benefits Questionnaire (DBQ) for hand and finger conditions, which did not address the criteria under Diagnostic Code 8513.  The examiner provided answers to the above questions at the bottom of the form.  As to the first question, the examiner responded that the Veteran had an injury to the digital nerve due to a dislocation of the left proximal interphalangeal joint (PIPJ).  He noted that the Veteran had "occasional tingling and numbness in the left little finger.  His biggest problem is the left little finger PIPJ pain due to the dislocation of PIPJ that has turned in to the flexion deformity and that the patient has the pain and decreased grip strength in left hand because of it.  The impairment evaluation is done for the collateral damage to the left ulnar digital nerve however the patient has left little finger PIPJ flexion deformity due to the initial injury to the left little finger playing basketball when [the Veteran] sustained compound dislocation of the left PIPJ that was then corrected.  The patient now has DJD and flexion deformity at left little finger PIPJ."  He replied "no" to the remaining questions.

The Board finds that this response is inadequate for rating purposes.  The severity of the Veteran's disability of the left ulnar nerve is not clear from this evaluation.  It is unclear if the examination report indicates the Veteran has impairment of both the ulnar nerve and the "digital nerve" or if these reference the same nerve.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, the Veteran should be provided with a VA examination to determine the current nature and severity of his service-connected digital nerve injury of the left little finger.  The examiner must use the appropriate DBQ for the criteria under Diagnostic Code 8516.
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the current nature of his service-connected digital nerve injury of the left little finger.  The Veteran has been rated under the Diagnostic Code for ulnar nerve, but the most recent examination report from 2017 notes the Veteran has damage to the "digital nerve" and makes no findings with respect to the ulnar nerve.  The examiner MUST clarify if the "digital nerve" is the same as the ulnar nerve or is a different nerve.  The examiner must then clarify if the Veteran has damage to both the ulnar nerve and the digital nerve or just one or the other.  With respect to the nerve or nerves found to be damaged/impaired as part of the service-connected disability, the examiner must note the extent of impairment in compliance with the applicable Diagnostic Code.

To the extent possible, the examiner should differentiate which symptoms can be specifically attributed to the Veteran's digital nerve injury and which are due to other disabilities present in the Veteran's left hand, such as carpal tunnel syndrome.  Specifically, the examiner must determine if the symptoms from the Veteran's carpal tunnel syndrome in the left hand can be clearly delineated from the symptoms from his digital nerve injury of the left little finger.  If so, the examiner must identify which symptoms are attributable to which diagnosis.

2.  Readjudicate the issue on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




